Citation Nr: 1635781	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for right leg sciatica, to include as secondary
to a low back disorder.

3.  Entitlement to service connection for degenerative joint disease (DJD) of the left
thumb, claimed as a left wrist disorder

4.  Entitlement to service connection for a right hip disorder (other than right leg sciatica), to include as secondary to a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran has unverified active service from May 1989 to April 1993 and verified active service from April 1993 to September 1998. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a March 2012 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO denied service connection for the claimed disabilities on appeal.  The Veteran appealed this rating action to the Board.  

The Veteran testified at a RO hearing in June 2013 and a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2013.  Copies of the hearing transcripts are of record.

In February 2015, the Board remanded issues numbered one (1) through three (3) on the title page to the Agency of Jurisdiction (AOJ) for additional substantive development.  Specifically; the AOJ was to schedule the Veteran for VA examinations with opinions to determine the etiology of the claimed disabilities.  In March 2015, VA examined the Veteran's right hand and spine.  (See March 2015 VA hand/thumb and spine Disability Benefits Questionnaire (DBQ) examination reports)).  These matters have returned to the Board for further appellate consideration.  

At this juncture, the Board notes that it inadvertently excluded the issue of entitlement to service connection for a right hip disorder, to include as secondary to a low back disorder, in its February 2015 remand.  The Board notes that while this issue was addressed by the RO in a May 2012 Statement of the Case, it was not addressed by the Veteran in his Substantive Appeal, received by VA in June 2012.  The submission of a timely substantive appeal is not a jurisdictional requirement, and the Board has the option of waiving the filing of a substantive appeal.  Percy v. Shinseki, 23 Vet App 37 (2009).  There are factors in this case that favor waiving the filing of a substantive appeal.  For example, in an August 2013 Suppelmental Statement of the Case, the RO addressed the above-cited issue.  The RO certified the right hip issue to the Board in September 2013.  The Veteran also testified before the undersigned in November 2013 that she was seeking service connection for a right hip disability that was separate from the claimed right leg sciatica.  (See November 2013 Transcript (T.) at page (pg.) 25).  Accordingly, the filing of a timely substantive appeal is waived, and the Veteran is found to have perfected an appeal of entitlement to service connection for a right hip disability (other than right leg sciatica), to include as secondary to a low back disorder. 

The issues of entitlement to service connection for degenerative joint disease (DJD) of the left thumb and entitlement to service connection for a right hip disorder (other than right leg sciatica), to include as secondary to a low back disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  The Veteran's current low back disorder is not etiologically related to an isolated in-service complaint of low back pain; nor is there evidence of low back arthritis manifested to a compensable degree within one year of the Veteran's discharge from her verified period of active service in September 1998.

2.  The preponderance of the evidence of record does not show that the Veteran currently has a chronic disability manifested by right leg sciatica that is etiologically related to her period of verified active military service or to have been caused or aggravated by a low back disability. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Right leg sciatic was not incurred in or aggravated by active military service and is not causally related to or aggravated by a low back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the AOJ, even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all elements of a claim for service connection, to include that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.
VA has specified duties to notify and assist a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

VA's duty to notify was satisfied by a May 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist the Veteran in the instant appeal.  The record contains service treatment records (STRs), and records of VA medical treatment and treatment received from private treatment providers.  The Veteran was provided with VA examinations in connection with her service connection claims adjudicated herein, in May 2011 and March 2015.  The March 2015 VA examiner provided an addendum opinion in September 2015.  Findings from these examination reports are adequate for the purposes of deciding the claims for service connection for a low back disorder and right leg sciatica, to include as secondary to a low back disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  These VA examinations are compliant with the Board's February 2015 remand directives in determining the nature and etiology of any currently present low back disability and right leg sciatica.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran also provided oral testimony before a Decision Review Officer (DRO) and the undersigned at hearings conducted at the RO's offices in Waco, Texas and via video conference in support of the service connection claims decided herein.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the individual who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearings, the DRO and undersigned asked specific questions directed at criteria for service connection for a low back disability and right leg sciatica.  The undersigned also asked the Veteran to identify any pertinent evidence not currently associated with the service connection claims adjudicated herein. Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has she identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her service connection claims adjudicated herein.  As such, the Board finds that, consistent with Bryant, the DRO and undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication. VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claims and as warranted by law.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Merits Analysis

The Veteran seeks service connection for a low back disability and right leg sciatica, claimed as secondary to a low back disability.  After a brief discussion of the laws and regulations pertaining to direct and secondary service connection claims, the Board will then address the merits of each claim separately.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, as the Veteran has not been shown to have degenerative disc disease of the lumbar spine within one year of discharge from her verified period of active service ending in September 1998, the presumption does not apply to the claim for service connection for a low back disability.  See 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease, such as arthritis, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has degenerative disc disease (DDD) at L4-5, the tenets of § 3.303(b) are applicable to the claim for service connection for a low back disability.  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

i) Low Back Disability

The Veteran seeks service connection for a low back disorder.  She maintains that she strained her low back after she had lifted heavy objects during military service and that she has experienced low back problems since that time. 

As will be explained in more detail below, the Board will deny the claim for service connection for a low back disability because the preponderance of the evidence of records is against a nexus between this disability and military service. 

The Veteran currently has low back disabilities, namely DDD at L4-5 and lumbar strain (See March 2015 VA Back DBQ), thus, Hickson element number one (1), evidence of a current disability, has been met. 

Turning to Hickson element number two (2), evidence of in-service disease or injury, the Veteran's service treatment records show that in April 1990, she complained of low back pain after she had performed some heavy lifting.  It was noted that she did not have any history of low back pain.  The examining clinician entered an assessment of possible muscle spasms.  A September 1997 service discharge examination report reflects that the Veteran's spine was evaluated as "normal."  An accompanying Report of Medical History, reflects that the Veteran denied having had recurrent back pain.  As there is in-service evidence of the Veteran having received treatment for low back pain and an assessment of possible muscle spasms, Hickson element number two (2), evidence of in-service disease or injury, has been met.  

As there is evidence of a current low back disability and in-service complaints of low back pain, in conjunction with an assessment of possible muscle spasms, the crux of the claim hinges on Hickson element number three (3), evidence of a nexus to military service.  There are VA opinions that are against this element of the claim.
VA examined the Veteran in May 2011.  After a review of the service treatment records, a negative magnetic resonance imaging scan (MRI) of the lumbar spine and x-rays of the lumbar spine, which were positive for mild scoliosis, the VA examiner opined that the Veteran's low back disorder was not caused by or related to complaints and/or treatment of the low back in service.  The VA examiner's rationale was based on a negative MRI of the lumbar spine and x-ray evidence that revealed only mild scoliosis, and an absence of any other documentation of the Veteran having acute or chronic low back pain.  (See May 2011 VA spine examination report).  

In light of a February 2007 private treatment report, which was submitted by the Veteran in July 2013, which contained findings of a MRI of the lumbar spine that revealed minimal annular bulging at L4-5 and L5 with significant protrusion of disc material, the Board remanded the claim for an additional VA examination to reconcile the inconsistencies between the February 2007 and May 2011 private and VA MRIs of the lumbar spine, respectively. 

VA reexamined the Veteran in March 2015.  The VA examiner provided an addendum opinion in September 2015.  The March 2015 VA examiner reviewed the May 2011 MRI of the lumbar spine and indicated that current (then) MRI findings of the lumbar spine showed DDD at L4-5.  The VA examiner opined that the Veteran had sustained an episode of back strain in the 1990s, and that it was less likely that the current back condition was the same as service but was the result of natural age progression.  (See March 2015 VA spine DBQ and September 2015 addendum opinion).  The Board finds the VA examiner's March and September 2015 opinions highly probative in evaluating the Veteran's claim.  The VA examiner provided an adequate rationale based on a review of the entire medical record, to include the Veteran's service treatment records showing an isolated incident of reported back pain and post-service May 2011 MRI of the lumbar spine, as well as medical knowledge as the basis of his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  These opinions are uncontroverted and are against the claim.  Accordingly, the Board finds that the preponderance of the evidence of record is against the Veteran's claim for service connection for a low back disability.

There is also no competent medical evidence that arthritis of the lumbar spine was manifested to a compensable degree within one year of discharge from the Veteran's verified period of active duty service in September 1998.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Thus, service connection for arthritis of the lumbar spine is not warranted on a presumptive basis.  Id.  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms, such as low back pain because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board finds that any reports of the Veteran having had low back pain since active service, while considered competent, are nonetheless not credible, as they are inconsistent with the other evidence of record.  As discussed in the preceding analysis, the Veteran had an isolated incident of back pain during service in 1990.  The remainder of her service treatment records, to include a September 1997 service discharge examination report are devoid of any subjective complaints or clinical findings referable to the low back.  She specifically denied recurrent back pain.  Her spine was evaluated as "normal" at discharge.  Furthermore, the initial post-service evidence of any low back pathology or problems was in 2007.  At that time, the Veteran gave a history of having had back pain in the United States Navy, 10 years prior to the examination (1997).  (See February 2007 treatment records, prepared by the Lewis-Gale Medial Center).  This statement, however, is in direct conflict wither her STRs, which show that she declined having had any recurrent back pain at the time of her service discharge examination in September 1997.  

Consideration is also given to the Veteran's assertion that any current low back disability is related to her isolated low back complaint from heavy lifting during military service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, low back disability, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A low back disability is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that clinical evaluations of the low back and other specific tests (e.g., x-rays, magnetic resonance imaging scans) are needed to properly assess and diagnose the disorder. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board readily acknowledges that the Veteran is competent to report low back pain.  However, there is no indication that she is competent to etiologically link her current low back disability to the isolated complaint of low back pain during military service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of spine disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the foregoing reasons, the claim for service connection for a low back disability must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ii) Right Leg Sciatica

The Veteran seeks service connection for a disability manifested by right leg sciatica.  She contends that she has right leg sciatica that is secondary to a low back disability.   

The Veteran seeks service connection for a disability manifested by right leg sciatica.  She maintains that her right leg sciatica is secondary to her low back disorder.  

The Board will deny the claim for service connection for disability manifested by right leg sciatica because the preponderance of the evidence of record reflects that she has not been found to have this disability at any time during the appeal period. 

The threshold question to be answered is whether the Veteran currently has right leg sciatica.  If, but only if, that question can be answered in the affirmative, would it be necessary to explore the question of whether it is etiologically linked to her period of active military service.  The Board finds that the preponderance of the evidence of record is against the claim for service connection for right leg sciatica because it does not show that the Veteran currently has this disability.  VA examination reports, dated in May 2011 and March 2015, do not include any clinical findings of a disability manifested by right leg sciatica.  There is no competent evidence of record (medical or otherwise) showing that the Veteran currently has a disability manifested by right leg sciatica nor is there evidence of the existence of this disability at any time since VA received the Veteran's claim for original compensation for the claimed disability in April 2011.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim). 

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, the competent medical evidence of record is negative for chronic disability manifested by right leg sciatica.  The Board finds that the preponderance of the competent and credible evidence of record is against the Veteran's contention that she has this disability, and that service connection for a chronic disability manifested by right leg sciatica must be denied on that basis.

Finally, even if right leg sciatica was present, because service connection for a low back disorder has not been established, a threshold legal requirement for establishing secondary service connection for a disability manifested by right leg sciatica on a secondary basis is not met.  Accordingly, the claim for service connection for a disability manifested right leg sciatica as secondary to a low back disorder must be denied because it lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The only evidence linking the claimed disability of right leg sciatica to a low back disorder or any incident of military service is the Veteran's own testimony that she provided before the undersigned. While the Veteran is certainly competent to relate events in service and after service, and to describe the extent of any current symptomatology, there is no evidence that she possesses the requisite medical training or expertise necessary to render her competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to diagnose herself with a chronic disability manifested by right leg sciatica or to link the claimed disorder to a period of military service or a low back disorder.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence of record is against the claim for service connection for a disability manifested by right leg sciatica, to include as secondary to a low back disability, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disorder is denied. 

Service connection for a disability manifested by right leg sciatica, to include as secondary to a low back disorder, is denied. 


REMAND

The Board finds that it must remand the claims of entitlement to service connection for degenerative joint disease (DJD) of the left thumb, claimed as a left wrist disorder, and entitlement to service connection for a right hip disorder (other than right leg sciatica), to include as secondary to a low back disorder, for additional substantive and procedural development, respectively, as outlined below.  Accordingly, further appellate consideration will be deferred and these issues remanded to the AOJ for action as described in the directives outlined in the indented paragraphs below.

i) Substantive Development-DJD Left Thumb

The Veteran seeks service connection for a left thumb disability, originally claimed as a left wrist disability.  She maintains that she currently has a left thumb disability as a result of an old in-service softball injury.  She maintains that she received treatment to her left wrist/thumb during service and thereafter, to include self-treatment with a splint that was provided to her at service discharge.  

Service treatment records, in pertinent part, reflect that  the Veteran sustained a soft-tissue extension injury to the left thumb in July 1995.  X-rays of the left thumb were negative for any evidence of a fracture.  A July 1995 bone scan of the left thumb showed an increased radiotracer uptake at the left thumb metacarpal phalangeal (MCP) joint.  A September 1997 separation examination report reflects that the Veteran's upper extremities were evaluated as "abnormal."  The examining clinician indicated that there was questionable ulnar collateral ligament damage to the left thumb.  On an accompanying Report of Medical History, the Veteran indicated that she had sustained broken bones; she indicated that she had fractured her right foot.  A July 1998 bone scan of the left thumb revealed that the increased radiotracer uptake in the left thumb MCP joint initially noted in a July 1995 bone scan had resolved.  

In February 2015, the Board remanded the claim of service connection for a left thumb disability for an additional VA examination with an opinion in light of a May 2011 VA examiner's equivocal opinion that x-ray evidence of DJD of the interphalangeal (IP) joint of the left thumb may have been from natural aging and other activities since military service.  (See May 2011 VA Orthopedic examination report).  

VA examined the Veteran in March 2015.  After a review of the Veteran's service and post-service evidence of record and physical evaluation of the left thumb (without x-rays of the left thumb), the VA examiner concluded that the Veteran had a normal thumb examination without residuals of the strain in service and pain from an old wrist injury.  (See March 2015 VA Hand/Finger DBQ at page (pg.) 6) and September 2015 VA Addendum report). 

The Board finds the March 2015 VA examiner's opinion to be of minimal probative value because it is based, in part, on an inaccurate factual premise, namely that there is no evidence of any left thumb disability.  As noted previously herein, a May 2011 VA examiner indicated that there was x-ray evidence of DJD at the IP joint of the left thumb.  In view of this omission by the March 2015 VA examiner, the Board finds that this claim must be remanded again to obtain a supplemental opinion as to the etiology of the diagnosed left thumb disability from the March 2015 VA examiner or other similarly qualified clinician.  

ii) Procedural Development-Right Hip Disability

As indicated in the Introduction, the Board finds that the issue of entitlement to service connection for a right hip disability is ripe for appellate consideration.  Percy, supra.  Here, the RO denied service connection for a right hip disability in an August 2013 Supplemental Statement of the Case (SSOC) because there was no evidence of a chronic right hip disability.  Since its issuance, VA examined the Veteran's spine/lower extremities in May 2015.  At that examination, there was no evidence of a chronic right hip disability (the Veteran did complain of leg pain).  (See May 2015 VA Thoracolumbar Spine Disability Benefits Questionnaire (DBQ)).  The Board finds that the absence of any subjective complaints and clinical findings referable to the right hip in May 2015, as well as in VA treatment reports received into the record since issuance of the August 2013 SSOC, are relevant in adjudicating the claim because they highlight the reason that the RO denied the claim in August 2013.  Thus, a remand is required for issuance of an SSOC that addresses all evidence since issuance of the August 2013 SSOC. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the March 2015 VA orthopedist, or, if that examiner is not available, from a qualified VA clinician to address the Veteran's claim for service connection for a left thumb disability. 

Access to the complete electronic claims file must be provided to the March 2015 VA examiner or other clinician for review.

The March 2015 VA examiner (or other qualified clinician) must provide an opinion to the following question:  Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's left thumb disability, diagnosed as DJD of the IP joint of the left thumb, had its onset during military service or is otherwise etiologically related thereto, notably to the Veteran's soft-tissue extension injury to the left thumb in July 1995?

The March 2015 VA orthopedist (or other qualified reviewing clinician) is hereby advised that for the purposes of the appeal, the Veteran has been diagnosed as having DJD of the IP joint of the left thumb, per a May 2011 VA x-ray of the left thumb. 

The March 2015 VA orthopedist (or other qualified reviewing clinician), should indicate that the Veteran's electronic record was reviewed.  A complete rationale should be provided for all opinions given.

2.  The AOJ should review the medical opinion received for completeness and should complete any other development made necessary based on the opinion obtained, such as scheduling the Veteran for further examination.

3.  Readjudicate the claims of entitlement to service connection for a left thumb disability and right hip disability (other than a disability manifested by right hip sciatica), to include as secondary to a low back disability.  If the benefits sought are not granted, provide the Veteran and her representative with a supplemental statement of the case that address all evidence received since issuance of an August 2013 SSOC (right hip disability) and December 2015 SSOC (left thumb disability) and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


